 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   STANTON HARRY MCCAIN II,

 9                              Petitioner,                Case No. C18-328-RAJ-MLP

10          v.                                             ORDER GRANTING MOTION TO
                                                           SEAL EXHIBIT 6
11   DONALD R HOLBROOK,

12                              Respondent.

13

14          Currently before the Court is Petitioner’s motion to file Exhibit 6 to the Response to

15   Show Cause Order under seal. (Dkt. # 54.) Respondent did not file an opposition. Finding

16   compelling reasons to maintain Exhibit 6 under seal, the Court GRANTS Petitioner’s motion

17   (dkt. # 54) and directs the Clerk to maintain the seal on Exhibit 6 (dkt. # 55). The Clerk is further

18   directed to send copies of this order to the parties and to the Honorable Richard A. Jones.

19          Dated this 12th day of December, 2019.


                                                           A
20

21                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
22

23



     ORDER GRANTING MOTION TO SEAL
     EXHIBIT 6 - 1
